Citation Nr: 0321233	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  03-18 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date, prior to March 19, 2002, 
for the grant of service connection for bilateral hearing 
loss on the basis of clear and unmistakable error (CUE) in a 
February 1955 rating decision.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty from July 1951 to July 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision from the 
Honolulu, Hawaii Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran provide oral testimony before the undersigned 
Veterans Law Judge via a video conference hearing with the RO 
in August 2003, a transcript of which has been associated 
with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The RO committed error of fact and law in the February 
1955 rating decision when it denied service connection for 
bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date, for the 
grant of service connection for bilateral hearing loss 
retroactive to July 23, 1954, based on CUE in a February 1995 
rating decision, have been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.105, 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The July 1951 medical enlistment examination report shows 
that the veteran's hearing acuity was 15/15, bilaterally, by 
whispered and spoken voice testing.  

The July 1954 medical separation examination report shows 
that the veteran's hearing acuity was 15/15, bilaterally, by 
whispered and spoken voice testing.  The examiner reported 
that the veteran had decreased right ear hearing ability, 
which was due to exposure to heavy weapons firing.  One day 
later the veteran was referred for a consultation and 
evaluation for his right ear hearing.  

The veteran's Report of Separation, DD Form 214, shows he was 
awarded the Combat Infantryman's Badge.  

The veteran underwent a VA examination in September 1954.  
The physician reported that the veteran had been in a mortar 
company for seven months during active service.  The veteran 
reported that he had had right ear hearing difficulty since 
that time.  His left ear seemed okay.  He denied a history of 
perforation of the eardrum.  Physical examination showed no 
infection of the ear canals and no scarring or perforation of 
the eardrums.  Based on the history and examination the 
diagnosis was right ear deafness.  The physician recommended 
audiometric testing.  This was performed several days later.   

The veteran underwent a special follow-up VA examination in 
January 1954.  This was performed by the same VA physician.  
The veteran complained of difficulty hearing.  Based on the 
examination and testing the diagnosis was high tone 
perceptive hearing loss.  The physician opined that the 
possible cause was trauma.  

In February 1955 the RO denied service connection for 
bilateral hearing loss.  The RO noted the history of 
decreased hearing reported during the separation medical 
examination and the post-service VA examination findings.  

The RO determined that the in-service evidence was too 
indefinite for a grant of service connection.  The RO also 
determined that the January 1955 VA medical findings were 
dated about six months following separation from active 
service thus making that evidence too remote for service 
connection purposes.  The RO notified the veteran of that 
decision by letter dated February 16, 1955; he did not 
appeal.  

In March 2002 the veteran filed a claim to reopen service 
connection for bilateral hearing loss.  

In September 2002 the RO granted service connection for 
bilateral hearing loss.  The RO assigned an effective date of 
March 19, 2002 for service connection.  

In October 2002 the veteran filed a claim for an earlier 
effective date for the award of service connection.  He 
contends that service connection should be effective from the 
time of the original denial in February 1955.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference with the RO in 
August 2003, a transcript of which has been associated with 
the claims file.


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2002).  

The controlling regulation in this case is 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Id.  

The effective date for direct service connection for 
disability compensation is the day following separation from 
active service or date entitlement arose if the claim was 
received within one year after separation from active 
service; otherwise it is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2002).

Where an earlier effective date is warranted based on error 
under the provisions of 38 C.F.R. § 3.105, the proper 
effective date is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (2002).  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2002), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2002).  

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2002).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (CAVC) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; 

(2)	 the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues on appeal.   

In July 2002 the RO notified the veteran of the enactment of 
the VCAA.  The RO also notified the veteran of the VCAA 
provisions and the laws and regulations pertaining to earlier 
effective dates in the February 2003 statement of the case.  
The RO also provided the full text of the new evidence-
development regulation, 38 C.F.R. § 3.159, in the February 
2003 statement of the case.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records and 
available post-service VA medical evidence.  The veteran has 
made arguments in support of his claim.  

The Board finds that there is evidence on file upon which a 
determination can be made at this time.  Therefore, remand or 
deferral for additional development of the evidence is not 
required.  38 U.S.C.A. § 5103A (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 2002); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  


Earlier Effective Date
Service Connection

The veteran seeks an earlier effective date for the award of 
service connection for bilateral hearing loss.  He contends 
that service connection should be effective from the time of 
the original denial in February 1955.  He argues that the RO 
committed error based on the available evidence and laws and 
regulations extant at the time of that rating decision.  

The veteran filed his original informal claim for service 
connection for bilateral hearing loss in September 1954.  
This is the date on which the RO received the September 1954 
VA examination report.  38 C.F.R. §§ 3.155, 3.157.  

In February 1955 the RO denied service connection for 
bilateral hearing loss.  The RO notified the veteran of that 
decision by letter dated February 16, 1955; he did not 
appeal.  Consequently, that decision became final.  

It is not disputed that the veteran filed a claim to reopen 
service connection for bilateral hearing loss in March 2002.  
In September 2002 the RO granted service connection for 
bilateral hearing loss based on the reopened claim with an 
effective date of March 19, 2002 for service connection.  

The regulations specifically provide for an effective date 
where service connection is granted based on new and material 
evidence other than service department records.  

Ordinarily, if new and material evidence is received within 
an appeal period or prior to appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  However, if new and material evidence is 
received after final disallowance, the effective date will be 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1).  

The regulations also specifically provide that the proper 
effective date where service connection is granted based on a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

However, an exception to the rule that previous 
determinations are final and binding is where there is a 
finding of CUE in the prior final action.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  

For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).  

In the present case the Board finds that the RO committed 
error in denying service connection for bilateral hearing 
loss at the time of the February 1955 rating decision.  

The July 1954 medical separation examination report clearly 
demonstrates that the veteran had decreased right ear hearing 
ability, which was due to exposure heavy weapons firing.  The 
veteran participated in combat and he is competent to relate 
the fact that he experience heavy noise exposure.  

The post-service VA examination in September 1954 and January 
1955 established that he had bilateral hearing loss at that 
time.  The physician reported that the veteran had been in a 
mortar company for seven months during active service.  

The veteran reported that he had had right ear hearing 
difficulty since that time.  This physician opined that the 
possible cause was trauma.  This was the only competent 
medical evidence of record at that time pertaining to whether 
there was a nexus between the in-service noise exposure and 
bilateral hearing loss.  

In the February 1955 rating decision the RO did not 
specifically address the VA physician's January 1955 medical 
opinion that the veteran's hearing loss was due to noise 
trauma.  This failure to consider the evidence of record at 
that time and the incorrect application of the laws and 
regulations regarding service connection constituted error.  

The Board also finds that this error was undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at that time.  

Where an earlier effective date is warranted based on error 
under the provisions of 38 C.F.R. § 3.105, the proper 
effective date is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k).  

Since the veteran's original informal claim for service 
connection was received within one year after separation from 
active service, the correct effective date for direct service 
connection for is the day following the veteran's separation 
from active service.  38 C.F.R. § 3.400(b)(2).  This date 
would be July 23, 1954.  

For these reasons, the Board finds that the RO committed 
error of fact and law in the February 1955 rating decision 
when it denied service connection for bilateral hearing loss.  

The Board concludes that the criteria for entitlement to an 
effective of July 23, 1954, for the grant of service 
connection for bilateral hearing loss have been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 
(2002).  


ORDER

Entitlement to an effective date for service connection for 
bilateral hearing loss, retroactive to July 23, 1954, based 
on CUE error in a February 1955 rating decision, is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

